PER CURIAM.
After careful review of the briefs and consideration of oral arguments in this matter, we summarily affirm the district court’s entry of summary judgment for defendants on plaintiffs state-law retaliation claim.1 See Bailey v. Pricewaterhousecoopers, LLP, No. 1:14-cv-10141, 2015 WL 7295460 (D. Mass. Nov. 18, 2015); 1st Cir. R. 27.0(c). We agree with the district court that there was insufficient record evidence to support the conclusion that Defendant-Appellee Sean Angles, the sole alleged retaliator in this case, was aware of plaintiffs protected activity when he engaged in the allegedly retaliatory conduct. See, e.g., Ponte v. Steelcase Inc„ 741 F.3d 310, 323 n.11 (1st Cir. 2014). Because we affirm on this basis, we need not address the other aspects of the district court’s reasoning.

. Plaintiff does not challenge any other aspect of the district court's ruling on appeal.